 

UNITED STATES DISTRICT COURT  /%
MIDDLE DISTRICT OF PENNSYLVANIA

  

UNITED STATES OF AMERICA ) NO. 1:18-CR-192
)
v. ) (Chief Judge Conner)
)
SUHAIL FAROOQ, )
Defendant. ) (Electronically Filed)

FINAL ORDER OF FORFEITURE
Upon the proceedings had heretofore and the Motion of the United —
States of America, the Court finds:
A Preliminary Order of Forfeiture was entered on June 25, 2019,
ordering the defendant to forfeit:

a. $40,361 in U.S. Currency representing proceeds of wire
fraud that were personally obtained and later dissipated
by Suhail Farooq;

b. $10,246 in U.S. Currency, seized from the defendant on
June 21, 2018;

c. USPS Money Order #25156137475, in the amount of
$198.00 seized from the defendant on June 21, 2018; and

d. approximately 600 gift cards, valued at approximately

$6,438.86, seized from the defendant on June 21, 2018.
 

Because the defendant dissipated the above-described property
constituting proceeds of wire fraud, the United States seeks, as a
substitute asset pursuant to 21 U.S.C. § 853(p), forfeiture of any of the
defendant’s property up to the value of the dissipated proceeds.

All personal service was completed and notice of the Preliminary
Order of Forfeiture was published on the government’s internet
forfeiture website.

All persons claiming an interest in the above-described property
were required to file their claims with the Clerk of Court not later than
thirty days after the date of final publication of notice.

No petitions were filed within the thirty-day period required by 21
U.S.C. § 853(n)(2). Therefore, any third-party interests are barred by
failure of those parties to file a timely petition.

NOW, THEREFORE, upon motion of the United States of America
for Final Order of Forfeiture, it is hereby ORDERED that:
(1) Allright, title, and interest, including the
interests of titled owners, spouses, and any other
interested parties, in the above-described

property are hereby condemned, forfeited and
 

vested in the United States of America, and shall
be disposed of according to law;

(2) The United States is entitled to its costs herein

(3) The United States District Court shall retain
jurisdiction in the case for the purpose of
enforcing this Order; and

(4) The Clerk is hereby directed to send attested

copies of this Order to all counsel of record.

SA
Dated this 7” day of “Duce 2019.

CHRISTOPHER C. CONNER
CHIEF UNITED STATES DISTRICT JUDGE
